DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a non-final office action in response to applicant's arguments and remarks filed on 08/03/2022.
Status of Rejections
All previous rejections are withdrawn in view of applicant's arguments.
New grounds of rejection are presented herein.
Claims 1-5 and 7 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (JP 2014058707, citations based on translation), hereinafter Sumi, in view of Hirano et al. (U.S. 2018/0142367), hereinafter Hirano.
Regarding claim 1, Sumi teaches an ion exchange membrane (see e.g. Fig. 1, ion exchange membrane 1; Paragraph 0019), comprising a membrane main body comprising a fluorine-containing polymer having an ion exchange group (see e.g. Fig. 1, membrane main body 10; Paragraph 0019); and a coating layer arranged on at least one face of the membrane main body (see e.g. Fig. 1, coating layers 11a and 11b; Paragraph 0041); wherein the coating layer comprises inorganic particles and a binder (see e.g. Paragraph 0042, line 1); a mass ratio of the binder to a total mass of the inorganic particles and the binder in the coating layer being 0.3, 0.4 or 0.5 (see e.g. Paragraph 0056, Paragraph 0156, lines 3-5, Paragraph 0160, line 1, and Paragraph 0163, line 1, binder mass ratio from 0.1 to 0.5, with specific examples of 0.3, 0.4 and 0.5).
Sumi does not explicitly teach a coverage of the membrane main body with the coating layer being 50% or more, but does teach the coating layer preventing adhesion of generated gases (see e.g. Paragraph 0005).
Hirano teaches a cation exchange membrane (see e.g. Abstract) comprising coating layers comprising inorganic particles and a binder provided on surfaces of a main body of the membrane (see e.g. Fig. 10, coating layers 34a and 34b on membrane body 30; Paragraph 0121, lines 18-22, and Paragraph 0123, lines 1-11), wherein the coating layers preferably coat all surfaces of the membrane body, i.e. 100%, from the viewpoint of preventing attachment of gas  (see e.g. Paragraph 0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Sumi to cover all surfaces of the membrane main body as taught by Hirano to prevent attachment of gases on all the membrane surfaces.
Regarding claim 2, Sumi in view of Hirano teaches the inorganic particles being an oxide of a Periodic Table Group IV element (see e.g. Sumi Paragraph 0051, lines 1-3).
Regarding claim 3, Sumi in view of Hirano teaches the inorganic particles being particles of zirconium oxide (see e.g. Sumi Paragraph 0051, line 4).
Regarding claim 4, Sumi in view of Hirano teaches the binder comprising a fluorine-containing polymer (see e.g. Sumi Paragraph 0054, lines 3-4).
Regarding claim 5, Sumi in view of Hirano teaches the binder comprising a fluorine-containing polymer having an ion exchange group derived from a sulfo group (see e.g. Sumi Paragraph 0055, lines 1-3).
Regarding claim 7, Sumi in view of Hirano teaches an electrolyzer comprising the ion exchange membrane (see e.g. Sumi Fig. 3, electrolytic cell 100; Paragraph 0119, lines 1-2).
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 08/03/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Hirano, particularly regarding the calculation of the binder mass ratio, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sumi and Hirano.
It is noted that, on pages 4-5, Applicant argues that Sumi fails to satisfy the coverage of 50% or more because it does not teach adjusting the viscosity of the coating solution by adding HS-210 manufactured by NOF Corporation as a non-ionic surfactant. Though Sumi does not explicitly specify coverage percentage, it was modified above by Hirano, which provides the motivation for the coating layer completely covering the membrane surfaces for preventing attachment of gases (see e.g. Hirano Paragraph 0126). Furthermore, Sumi does in fact teach a nonionic surfactant such as NOF Corporation HS-210 being added when dispersing the inorganic particles (see e.g. Sumi Paragraph 0116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795